         Case 1:19-cv-00810-RBW Document 149 Filed 12/10/20 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ELECTRONIC PRIVACY                  )
INFORMATION CENTER,                 )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )   Civil Action No. 19-cv-810 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE,                            )
                                    )
                  Defendant.        )
___________________________________ )

                      DEFENDANT’S RENEWED OPPOSITION TO
                    LEONARD HOUSTON’S MOTION TO INTERVENE

       Leonard Houston seeks to intervene in this matter. See Mot. for Leave to Intervene as

Proposed Intervenor-Plaintiff, Dkt. 148. This Court should deny Mr. Houston’s motion because

he cannot satisfy the criteria either for intervention as of right or for permissive intervention.

                                         BACKGROUND

       On March 22, 2019, Plaintiff, the Electronic Privacy Information Center (“EPIC”), brought

this civil action against the Defendant, the United States Department of Justice (the “Department”),

under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, seeking records related to Special

Counsel Robert S. Mueller’s investigation regarding “Russian interference in the 2016 United

States presidential election.” Compl. ¶¶ 2, 43, Dkt. 1. On April 22, 2019, the Court consolidated

this case with Leopold v. Department of Justice, 19-cv-957, because, like EPIC, the plaintiffs in

that case (the “Leopold Plaintiffs”) sought the release of the Special Counsel’s Report On The

Investigation Into Russian Interference In The 2016 Presidential Election (the “Mueller Report”

or “Report”). See Order, Dkt. 33.
         Case 1:19-cv-00810-RBW Document 149 Filed 12/10/20 Page 2 of 8




        On June 17, 2019, Mr. Houston appeared to mail a letter to the Court requesting to

intervene in this case. See Mot. at 2, Dkt. 134. The Court did not receive the letter. See id. at 1.

        More than a year later, in a letter dated September 14, 2020, which was filed on the docket

on October 2, 2020, Mr. Houston inquired as to the status of his motion to intervene in this case.

See Dkt. 134. The Court granted Mr. Houston leave to file the motion, but noted that the Court

had not received his original motion. See id. In the filing, Mr. Houston asserted, without any

supporting argument, that he is entitled to intervene as of right, or, in the alternative, he asserts

that he should be permitted to intervene. See id.

        In a subsequent letter dated November 17, 2020, which was filed on the docket on

December 4, 2020, Mr. Houston submitted his motion to intervene, in which he claimed to have

filed a FOIA request for the Mueller Report. Dkt. 148.

        Prior to Mr. Houston’s submission of his motion to intervene in late 2020, the parties

completed briefing on the cross-motions for summary judgment, the Court held oral argument, and

the Court ruled on the parties’ cross-motions. See Mem. Op., Dkt. 130, Order, Dkt. 131. In

compliance with the Court’s order on the cross-motions for summary judgment, Defendant

reprocessed the Mueller Report to remove the Exemption 5 redactions and provided the

reprocessed Report to Plaintiffs on November 2, 2020. Dkt. 143. EPIC and DOJ then entered into

negotiations concerning attorney fees (which are ongoing), see Dkt. 146, and the Leopold Plaintiffs

filed a notice of appeal concerning the Court’s summary judgment ruling, Dkt. 144. There is

nothing related to the merits of Plaintiffs’ claims left to litigate in district court.




                                                    2
           Case 1:19-cv-00810-RBW Document 149 Filed 12/10/20 Page 3 of 8




                                            ARGUMENT

    I.       Standard of Review

          The Federal Rules of Civil Procedure require a court to allow anyone to intervene as of

right who “claims an interest relating to the property or transaction that is the subject of the action,”

and who is “so situated that disposing of the action may as a practical matter impair or impede the

movant’s ability to protect its interest,” unless “existing parties adequately represent that interest.”

Fed. R. Civ. P. 24(a)(2); Deutsche Bank Nat’l Trust Co. v. FDIC, 717 F.3d 189, 192 (D.C. Cir.

2013) (quoting Karsner v. Lothian, 532 F.3d 876, 885 (D.C. Cir. 2008)). Intervention as of right

depends on four factors: “(1) the application to intervene must be timely; (2) the applicant must

demonstrate a legally protected interest in the action; (3) the action must threaten to impair that

interest; and (4) no party to the action can be an adequate representative of the applicant’s interest.”

Deutsche Bank, 717 F.3d at 192.

          Additionally, the Federal Rules allow a court to permit anyone to intervene who “has a

claim or defense that shares with the main action a common question of fact or law.” Fed. R. Civ.

P. 24(b)(1)(B). In the latter case, however, the court must consider whether the intervention would

“unduly delay or prejudice the adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3).

“Permissive intervention is ‘inherently discretionary,’ and a court may deny a motion for

permissive intervention even if the movant has met all of the requirements.” Garcia v. Vilsack,

304 F.R.D. 77, 81 (D.D.C. 2014) (quoting EEOC v. Nat’l Children’s Ctr., Inc., 146 F.3d 1042,

1046 (D.C. Cir. 1998)).

    II.      Mr. Houston Cannot Intervene As a Matter of Right.

          Mr. Houston cannot satisfy the requirements for intervention as of right under the Federal

Rules for two reasons.



                                                   3
         Case 1:19-cv-00810-RBW Document 149 Filed 12/10/20 Page 4 of 8




       First, Mr. Houston’s application is not timely. Deutsche Bank, 717 F.3d at 192. With

respect to this factor, courts assess “[t]he timeliness of a motion to intervene . . . in consideration

of all the circumstances[,]” including “the time elapsed since the inception of the suit” and whether

a potential intervenor would “unduly disrupt[ ] [the] litigation, to the unfair detriment of the

existing parties.” Roane v. Leonhart, 741 F.3d 147, 151 (D.C. Cir. 2014) (internal quotation marks

and citation omitted). “When the applicant appears to have been aware of the litigation but has

delayed unduly seeking to intervene, courts generally have been reluctant to allow intervention.”

Kalbers v. Dep’t of Justice, No. CV188439FMOPJWX, 2020 WL 6204565, at *5 (C.D. Cal. Oct.

9, 2020) (quoting Wright, Miller & Kane, 7C Federal Practice and Procedure § 1916, at 539–40

(3d ed. 2007)).

       Mr. Houston finally filed his motion to intervene over a year and a half after Plaintiffs filed

their complaints. Schoenman v. F.B.I., 263 F.R.D. 23, 25 (D.D.C. 2009) (finding that a motion to

intervene was untimely because it was filed “years after the above-captioned suit was filed”). Mr.

Houston plainly had notice of the lawsuit in the summer of 2019—he mailed a letter to the Court

in June 2019, see Dkt. 134, and his original motion to intervene is dated July 15, 2019, see Dkt.

148 at 4. When he did not receive a notice from the Court that his motion had been docketed,

Mr. Houston waited more than a year to inquire as to the status of his motion to intervene. See

Dkt. 134. After the Court permitted Mr. Houston to file his motion, see id., Mr. Houston waited

almost two more months to “resubmit” his motion to intervene, see Dkt. 148 at 1. Mr. Houston’s

delay warrants denial of his motion. See Alt v. EPA, 758 F.3d 588, 591–92 (4th Cir. 2014)

(intervention denied as untimely when motion was filed approximately one year after action was

filed and applicant had known of litigation).




                                                  4
         Case 1:19-cv-00810-RBW Document 149 Filed 12/10/20 Page 5 of 8




       Moreover, allowing Mr. Houston to intervene would prejudice the parties. Since Plaintiffs

filed their complaints, DOJ processed and released the non-exempt portions of the Mueller Report,

see Dkt. 54-4-, 54-5, the parties cross-moved for summary judgment, see Dkt. 54, 70, 71, the Court

held oral argument (with amicus participation), the Court conducted an in camera review of the

Report, see Dkt. 112, 115, and DOJ submitted additional information to the Court on an ex parte

basis, see Dkt. 125, 128. The Court then ruled on the parties’ dispositive motions, finding in favor

of Plaintiffs on Exemption 5 and ruling in Defendant’s favor on the other exemptions. See Dkt.

130, 131. Following that ruling, DOJ reprocessed the Report and released the material that had

been withheld under Exemption 5. See Dkt. 143. DOJ and EPIC then began negotiations

concerning attorney fees and costs, see Dkt. 146, and the Leopold Plaintiffs filed an appeal, see

Dkt. 144. In other words, the parties have now litigated the case, and there are no remaining issues

concerning the merits of the claims before the Court. Allowing Mr. Houston to intervene “at this

late date will serve only to disadvantage the existing parties, delay the resolution of this protracted

litigation, and unnecessarily complicate [this] proceeding by injecting new issues when the

litigation has advanced to the point it has reached here” Garcia v. Vilsack, 304 F.R.D. 77, 84

(D.D.C. 2014) (Walton, J.), aff’d, No. 14-5175, 2014 WL 6725751 (D.C. Cir. Nov. 18, 2014)

(denying both a motion to intervene as of right and permission intervention); see also United States

v. Prof’l Air Traffic Controllers Org., No. 81-1805, 1982 WL 121560, at *5 (D.D.C. May 18,

1982) (denying motion to intervene when the motion was filed “over five months after the

occurrence of the critical events at issue in this lawsuit”); Scardelletti v. Debarr, 265 F.3d 195,

202 (4th Cir. 2001) (“The purpose of the [timeliness] requirement is to prevent a tardy intervenor

from derailing a lawsuit within sight of the terminal.”), rev’d on other grounds, Devlin v.

Scardelletti, 536 U.S. 1 (2002)). The untimely motion should be denied.



                                                  5
           Case 1:19-cv-00810-RBW Document 149 Filed 12/10/20 Page 6 of 8




          Second, Mr. Houston has not established that Plaintiffs are not an adequate representative

of his interest. Deutsche Bank, 717 F.3d at 192. To the extent Mr. Houston merely seeks

disclosure of the records responsive to EPIC’s and the Leopold Plaintiffs’ FOIA requests, that is

an interest already adequately represented by EPIC and the Leopold Plaintiffs. See Schoenman v.

FBI, 263 F.R.D. 23, 25 (D.D.C. 2009) (in denying a motion to intervene, noting that “it is readily

apparent that Mr. Riches’ alleged interest in ensuring that the FBI fully discloses all documents

responsive to Plaintiff’s FOIA request is an interest already adequately represented by Plaintiff

himself”).

          Mr. Houston cannot satisfy the requirements for intervention as of right under the Federal

Rules. His motion should be denied.

   III.      Mr. Houston Has Not Established that He Should Be Permitted to Intervene in
             this Case

          The Court should not permit Mr. Houston to intervene in this case because his motion is

not timely. “Although both Rule 24(b)(1) and (b)(2) require timely application, the determination

of timeliness is analyzed more stringently where permissive intervention is sought.” Kalbers, 2020

WL 6204565, at *7 (citations omitted). As explained above, “permitting intervention at this late

stage would likely lead to undue delay and prejudice the original parties’ rights.” Schoenman, 263

F.R.D. at 25–26. The parties have already fully litigated all of the claims at issue in this case. See

Mem. Op., Dkt. 130, Order, Dkt. 131. This Court should properly exercise its discretion to deny

intervention under these circumstances. See Garcia, 304 F.R.D. at 84 (finding that because the

“motion to intervene is untimely” “neither intervention as of right nor permissive intervention is

appropriate”); Kalbers, 2020 WL 6204565, at *7 (after denying intervention as of right due to

untimeliness, denying permissive intervention for the same reason).

          Mr. Houston’s intervention will not “significantly contribute to . . . the just and equitable


                                                   6
        Case 1:19-cv-00810-RBW Document 149 Filed 12/10/20 Page 7 of 8




adjudication of the legal question presented” and should be denied. Sierra Club v. McCarthy, 308

F.R.D. 9, 12 (D.D.C. 2015) (quoting Ctr. for Biological Diversity v. EPA, 274 F.R.D. 305, 313

(D.D.C. 2011)).

                                        CONCLUSION

       For the foregoing reasons, the Court should deny Mr. Houston’s Motion for Leave to

Intervene as Proposed Intervenor-Plaintiff.



Dated: December 10, 2020                      Respectfully submitted,

                                              JEFFREY BOSSERT CLARK
                                              Acting Assistant Attorney General
                                              Civil Division

                                              ELIZABETH J. SHAPIRO
                                              Deputy Director
                                              Federal Programs Branch

                                              /s/ Courtney D. Enlow
                                              COURTNEY D. ENLOW
                                              Trial Attorney
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, N.W.
                                              Room 12102
                                              Washington, D.C. 20005
                                              Tel: (202) 616-8467
                                              Email: courtney.d.enlow@usdoj.gov

                                              Counsel for Defendant




                                                 7
        Case 1:19-cv-00810-RBW Document 149 Filed 12/10/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 10, 2020, I electronically transmitted the foregoing to

the parties and the clerk of court for the United States District Court for the District of Columbia

using the CM/ECF filing system.



                                              /s/ Courtney D. Enlow
                                              COURTNEY D. ENLOW
                                              Trial Attorney
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, N.W.
                                              Room 12102
                                              Washington, D.C. 20005
                                              Tel: (202) 616-8467
                                              Email: courtney.d.enlow@usdoj.gov




                                                 8
